MEMORANDUM **
Babatunde Osiname appeals from the district court’s order revoking his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Osiname contends that the district court abused its discretion when it determined that he violated the terms of his supervised release. The district court revoked Osiname’s supervised release in part based on its determination that he violated the condition of supervised release which required him to obtain employment by September 5, 2004. Osiname admitted to this violation at the revocation hearing and has provided no evidence that he complied with the condition. Because this one violation is sufficient to revoke supervised release, see United States v. Daniel, 209 F.3d 1091, 1093-94 (9th Cir.2000), we conclude that the district court did not abuse its discretion.
We decline to consider, on direct appeal, Osiname’s contention that he received ineffective assistance of counsel when his attorney failed to argue that the manner and schedule in which restitution is to be paid is non-delegable. See United States v. Jeronimo, 398 F.3d 1149, 1155-56 (9th Cir.2005).
*940We also decline to address Osiname’s contention that the district court erred when it failed to conduct an evidentiary hearing on the claims raised in his 28 U.S.C. § 2255 petition. See Fed. R.App. P. 3(c)(1)(B).
The government’s motion to expand the record is granted.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.